Citation Nr: 0822518	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for claimed residuals 
of heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.H.




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from March 1984 to January 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2003 rating 
decisions issued by the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in November 
2004, the Board remanded this appeal back to the RO in 
February 2006 for further development of the record.  

The veteran's appeal originally included the issues of 
service connection for skin cancer.  During the pendency of 
the appeal, the RO, in a November 2007 decision, granted 
service connection for this disability and assigned a non-
compensable evaluation.  This evaluation was effective on 
September 25, 2002, the date of the veteran's claim for 
service connection.   

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of service connection for skin 
cancer has been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  




FINDINGS OF FACT

1.  The currently diagnosed PTSD is shown as likely as not to 
be due to traumatic events experienced by the veteran during 
his period of active military service.

2.  The veteran is not shown to have current residuals of 
heat stroke due to an event or incident of his period of 
active military service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).

2.  The veteran is not show to have a current disability 
manifested by residuals of heat stroke due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

Additionally, the RO has obtained records from the Social 
Security Administration (SSA) corresponding to the veteran's 
application for SSA disability benefits.  See 38 C.F.R. 
§ 3.159(c)(2).  

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim in March and July 2006 letters.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued subsequent to the 
appealed July and September 2003 rating decisions.  However, 
the RO readjudicated the appeal in a November 2007 
Supplemental Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Where, however, a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The Board is aware that a November 1979 Report of Medical 
History associated with the veteran's entrance examination 
indicates that the veteran had symptoms of depression and/or 
excessive worry.  However, his service treatment records, 
including his November 1979 entrance examination, are 
negative for any complaints or findings referable to any type 
of innocently acquired psychiatric disorder including PTSD.

Subsequent to service, the record is replete with reference 
to a diagnosis of PTSD.  In a July 2003 private treatment 
record, the veteran reported a long history of childhood 
physical and sexual abuse.  He also reported being assaulted 
in service, which exacerbated his PTSD symptomatology.  He 
reported that he re-experienced and had recurrent distressing 
thoughts about these traumatic events.  He also had 
occasional recurring nightmares of these traumatic events and 
had chronic psychological reactivity to being reminded of 
these events manifested by depression, anxiety and anger 
outbursts.

He avoided things that reminded him of these past traumatic 
events.  He felt detachment and/or estrangement from others 
and avoided people.  He had no social network outside a few 
friends.  He had a restricted range of affect and was only 
able to express anger, anxiety and sadness.  He was 
irritable, prone to anger outbursts and had impaired sleep.  
He could not function in crowds and had symptoms of 
depression.

The examiner diagnosed the veteran with chronic severe PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 35.  The examiner commented that the veteran's psychiatric 
symptoms have been a disturbance since his childhood and more 
so since the assault during his service in the Marine Corps.  
The examiner noted that the veteran's psychiatric 
disturbances had significantly impacted his ability to have 
and maintain employment.

In an October 2004 private treatment record the therapist 
reported that the veteran suffered from PTSD as a result of 
his traumatic experiences while in the Marine Corps.  The 
therapist stated the veteran's considerable history of 
childhood trauma was a predisposing factor but not the cause 
of his PTSD.

During an August 2007 VA PTSD examination, the examiner noted 
the veteran's long history of treatment for PTSD.  The 
veteran reported his pre-military family history which 
included reports of longstanding physical and sexual abuse at 
the hands of his father.  He reported that he was a "loner" 
in school.  He denied dating and only had one good friend.  
He was a behavioral problem and was expelled from 3 different 
high schools.

He reported that he had many infractions during his first 3 
years of service and even went AWOL during boot camp.  He 
suffered heat stroke on two separate occasions during his 
military service.  He suffered the first heat stroke on the 
drill field during a command run when he was stationed at 
Quantico.  He was hospitalized overnight and then released.  
He stated that he noticed that he became more susceptible to 
exhaustion after the first stroke.  Additionally, he had 
reduced self esteem and some sexual performance problems.

He suffered the second stroke while performing a command run 
while he was stationed at Paris Island.  He was again 
hospitalized overnight.  He stated that the psychological 
consequences were greater after the second stroke and it was 
at this time he began seeing a psychologist.  He reported 
that 3 recruits died from heat related disorders the day of 
his second heat stroke.

His reported PTSD stressor was being attacked in October 1982 
while on liberal leave in Oceanside, California.  He was on 
his way to a hotel room when he was assaulted by 3 men who 
covered his head with a sheet and beat him with a hammer.  He 
reported that he feared for his life during the attack.  The 
attackers stole his wallet and left him in the park.  The 
veteran made it back to his hotel and tried to take care of 
himself after the attack.  Some other patrons at the hotel 
noticed his injury, told the hotel manager and the manager 
called the police.  The veteran reported the police took him 
to the hospital to get examined.  The veteran received 5 
stitches for an injury to the head and was kept overnight for 
observation.

His reported PTSD symptoms included a persistent re-
experiencing of this attack; persistent avoidance of stimuli 
associated with the attack; increased arousal, including 
irritability, anger outbursts, concentration difficulty, 
hypervigilance and exaggerated startle response; and 
impairment of social and occupational functioning.  He 
reported that he had distressing recollections about being 
attacked only when he was in what he perceived to be a life 
and death situation.  In a period of a year, he estimated 
that he may have 3 occasions when he would have distressing 
recollections of the attack.

The veteran also reported extreme emotional distress when he 
sees the news about service members killed or injured in 
Iraq.  He equated this distress to the trauma associated with 
his second heat stroke when he witnessed 3 soldiers die on 
the drill field.

The veteran also reported having nightmares and flashbacks 
about the abuse he suffered during his childhood.  He had 
nightmares about the childhood abuse approximately 2 times 
per month.  He had flashbacks about the childhood abuse daily 
and the flashbacks would last approximately 15 minutes.

He attempted to avoid situations in which he would be 
physically vulnerable.  He avoided being around men and 
avoided watching the news.  He reported since his military 
service he has had less interest in participating in 
significant life activities.  He admitted that he was 
inactive before the military but this inactivity got 
significantly worse, particularly after his second heat 
stroke and had worsened since that time.

He described feeling detached from all people around him.  He 
indicated that he no longer had the capacity for love he once 
had.  He felt irritable on a daily basis and avoided people 
so he would not have an outburst of anger.  Despite this 
avoidance, he still had outbursts of anger once a week.  He 
had problems with concentration and staying on task.  He 
always surveyed his environment looking for danger.  He 
described his exaggerated startle response which he indicated 
usually put him into a fight response.

The veteran was diagnosed with moderate PTSD and assigned a 
GAF score of 57.  The examiner commented that the veteran's 
PTSD started as a result of his tumultuous childhood.  His 
first major trauma post childhood was the two heat strokes he 
suffered in the Marines, particularly the second one.  The 
veteran reported that he was scared that he would die during 
the first stroke.  The second heat stroke caused feelings of 
fear, especially when he learned of the deaths of the other 3 
service members.  After learning of the deaths of the other 3 
service members he felt hopeless and sad.  He also felt fear 
that he could have died that day also.  The examiner 
indicated that trauma associated with his heat strokes in 
service satisfied the stressor criterion for a diagnosis of 
PTSD.

The second major trauma of service happened when the veteran 
was attacked by three men and robbed.  The robbers put a 
sheet over the veteran's head and beat him with a hammer.  
The veteran felt fear, horror, and hopelessness and thought 
he would be killed.  The examiner reported that this trauma 
also satisfied the criterion for a diagnosis of PTSD.

The examiner reported that the veteran's PTSD appeared to 
have been exacerbated by the heat strokes and physical attack 
suffered during his military service.  The veteran described 
himself as a loner.  He indicated that he did not like to be 
in areas of population because of fear of danger, mainly 
related to his physical attack in the military.  He did not 
like to be in the presence of men, particularly larger men, 
because he ruminated over his physical attack in service and 
what danger he could be in at the present moment.

The veteran also reported the major change in his psyche 
following his second heat stroke was an understanding that he 
was vulnerable.  He also had an understanding of the culture 
of the Marines to not complain or give up which he blamed for 
the deaths of the three service members.  This understanding 
causes him extreme anger when he sees or hears news about 
combat and related injuries and deaths of US soldiers and 
civilians.

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  As noted above, 
when a PTSD claim is based on an in-service personal assault, 
evidence such as records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy may 
corroborate the account of the stressor incident.  

In this regard, the Board notes that service treatment 
records confirm that the veteran was treated for heat 
exhaustion.  Additionally, the veteran submitted lay 
statements from his ex-wife in which the wife reported that 
she witnessed the episode of the veteran's heat stroke in 
service.  She reported that there was a severe and marked 
difference in the veteran's personality after his heat stroke 
which never resolved.  She reported that the veteran became 
withdrawn and introspective and his change in personality 
ultimately led to the dissolution of their marriage.

As to his personal assault, a friend of the veteran submitted 
a lay statement detailing a change in the veteran's behavior 
after the attack.  She reported that in 2004 she accompanied 
the veteran back to the scene of the attack in, Oceanside, 
California, to obtain documentation of the attack.  They were 
notified that the police department and hospital emergency 
response unit did not keep records for longer than 10 years.

She reported a change in the veteran's demeanor when they 
went to the hotel where the incident occurred.  She reported 
that the veteran was having obvious physiologic reaction to 
being there and as a result they had to drive around a while 
before the veteran was stable enough to leave in the car 
while she talked to the property owner.

She also reported that she researched a history of assaults 
in the area in the archives of the local newspaper.  She 
noted that the news articles were replete with reference to 
assault on Marines visiting the bar district on leave from 
Camp Pendleton.  A few of the articles indicated that the 
assailants had used hammers in the assault.

In November 2004, the friend testified before the undersigned 
VLJ concerning the change in the veteran's behavior.  The 
friend reported that the veteran began sweating, was 
hyperventilating and was overall just generally anxious when 
they returned to the scene of the attack.  Additionally, she 
testified that when the veteran is in crowds of people that 
he does not know there is a change in his posture and he 
becomes more hypervigilant of his surroundings.

Given its review of the record, in light of the statements 
from the veteran's ex-wife and friend, the Board finds the 
evidence is in relative equipoise in showing that veteran's 
currently diagnosed PTSD is at least as likely as not 
etiologically related to trauma suffered during his period of 
active service.  By extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted.

B.	Residuals of heat stroke

The veteran is shown to have received treatment for heat 
exhaustion during service.  However, his December 1992 
separation examination contains no indication of residual 
disability related thereto.  To that end, in the accompanying 
Report of Medical History, the veteran reported that he was 
in good health and taking no medication.  

Subsequent to service, the veteran has asserted that he 
suffers from residuals of heat stroke.  However, he has 
presented no medical evidence to show current disability 
related thereto, despite the fact that he was notified of the 
requirement of such evidence in the "duty to assist" 
letters.  In the absence of current disability related to 
claimed residuals of heat stroke, the preponderance of the 
evidence is against the veteran's claim of service 
connection.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

 


ORDER

Service connection for PTSD is granted.

Service connection for residuals of heat stroke is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


